OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                 P-.Q.BOX:               L STATION; •AUS-GE        S L§S!?>OSTAGE»RTNEYBOWES
             OFFI&S^trea^rix
             STATE OF TEXAS
             PENALTY FOR           .      __,       ww_.Ji.w#,..
             PRIVATE USE          '"      2» ~^MMl 0001401623
                                                   02m        JUN.                  09. 2015
6/4/2015                          .* \     . ' /     "f" COA Case No. 10-14-00351-CR
HAWKINS, JOHN LAMAR Tr. Ct. No.2013-1924-C1                            PD-0690-15
On this day, this Court has granted the Appellant's Pro Se motion for an extension
of time in which to file the Petition for Discretionary Review. The time to file the
petition has been extended to Friday, July 3:1, 2015. NO FURTHER EXTENSIONS
WILL BE ENTERTAINED. NOTE: Petition For Discretionary Review must be filed
with The Court of Criminal Appeals.
                                                                   '_    Abel Acosta, Clerk

                             JOHN LAMAR HAWKINS
                             TDC# 1977929
                             GIST UNIT
                             3295 FM 3514



                                                                                               i